Title: To James Madison from Carlos Martínez de Yrujo, 14 February 1803 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


14 February 1803, Washington. Wrote a few days ago notifying JM of rumors that a man named Wilson and others in western Pennsylvania were attempting to collect a group of armed adventurers to join others from Kentucky and other western states to attack Louisiana. Stated in that letter how necessary it was that the government restrain this attempt, which might cause serious inconveniences between Spain and the U.S. Prudence on the part of the U.S. and justice on the part of the king can resolve a situation brought about by the rash action of Morales. Has received no reply and does not know what measures the government has taken to restrain the rioters. Having received new information on the likelihood of the attempt and believing the government must take immediate steps, repeats his former representation and hopes JM will answer as soon as possible, stating, if convenient, what steps the government has taken to restrain a dangerous outrage so contrary to the reciprocal interests of both countries.
 

   
   Translation of RC (DNA: RG 59, NFL, Spain, vol. 2). RC 2 pp.; in Spanish. In a clerk’s hand, except for Yrujo’s complimentary close and signature. Copytext is Wagner’s translation, written in the margins.



   
   Yrujo to JM, 5 Feb. 1803.


